692 So.2d 277 (1997)
Jose A. RANGEL, Appellant,
v.
STATE of Florida, Appellee.
No. 96-2274.
District Court of Appeal of Florida, Fifth District.
April 25, 1997.
James B. Gibson, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Jose A. Rangel alleges that, during his plea and sentencing hearing on July 15,1996, for a probation revocation, the trial court erroneously calculated his sentencing guidelines scoresheet.
Appellant's failure to expressly reserve his right to appeal a sentencing issue either at the plea/sentencing hearing or by way of a motion to correct sentencing pursuant to Florida Rule of Criminal Procedure 3.800(b), waives appellate review. Additionally, no fundamental error appears. See Amendments to The Florida Rules of Appellate Procedure, 685 So.2d 773, 775 (Fla.1996); § 924.051(3) & (4), Fla. Stat. (Supp.1996); Middleton v. State, 689 So.2d 304 (Fla.1997).
AFFIRMED.
PETERSON, C.J., and GOSHORN and GRIFFIN, JJ., concur.